September 13, 1963


Mr. Coke R. Stevenson, Jr.           Opinion No. C- 142
Administrator
Texas Liquor Control Board           Re:   Whether under the current
Austin, Texas                              appropriations bill the
                                           LIquorControl Board is
                                           authorized to construct
                                           two collection booths in
                                           the City of El Paso, one
                                           at the Ysleta Port of En--,
                                           try, the other at the Cor-
Dear Mr. Stevenson:                        dova Port of Entry.
     The question posed by your letter of September 6, 1963,
ia as follows:
          "Under the terms of the above s,tated.
     appropriation Is the Texas Liquor Control
     Board authorized to expend a portion of ,the
     money appropriated for the construction of
     two collection booths In the City of El Paso,
     one at the Ysleta Port of Entry, the other
     at the Cordova Port of Entry?"
          The situation as outlined In your letter is:
          "Within the City of El Paso there are
     three ,Portaof Entry from Mexico. These are
     the Santa Fe Street Port of Entry, the Ysleta
     Port of Entry and the Cordova Port of Entry.
     At each such Port of Entry the Texas Liquor
     Control Board maintains a collection station
     for the purpose of collecting the State Tax
     on alcoholic beverages Imported from Mexico.
     For the protection of personnel and equipment
     the Texas Liquor Control Board has in the past
     used United States Government facilities at



                             -695-
Mr. Coke R. Stevenson, Jr., page 2 (C- 142 )


     the Ysleta Port of Entry and has used a house-
     trailer furnished by the County of El Paso at
     the Cordova Port of Entry. Now these facilities
     are not available; thus the Texas Liquor Control
     Board must provide Its own collection booths to
     protect personnel, stamps; collections and equlp-
     ment from the elements. . . .
         "During the biennium starting September 1,
    1961, and ending August 31, 1963, the Texas
    Liquor Control Board did not expend any money
    for construction of any collection station at
    any Port of Entry at El Paso, . . .
         "The Texas Liquor Control Board desires
    to expend a portion of the appropriation for
    construction of two temporary type collection
    booths, one at the Yaleta Port of Entry, the
    other at the Cordova Port of Entry. Each such
    collection booth Is estimated to cost approxi-
    mately $600 and will have skids on the bottom
    so that it may be moved. . . ."
          The appropriation In Senate Bill No. 1, First
Called Session, 57th Legislature, 1961, reads aa follows:
         "For the construction of revenue col-
    lection station at International Port of Entry
    at El Paso, For the Years Ending August 31,
     ;z,“L;,    $5i$;fi,Aipast   31,   1963--   U.B.   ( unex-
                            .

          The appropriation in House Bill No. 86, 58th Legis-
lature, 1963, reads as follows:
         "Any unobligated balance as of August
    31, 1963, In the item of appropriation 'for
    the construction of revenue collection station
    at International Port of Entry at El Paso'
    (item 12) by S.B. No. 1, Acts, 1961, 57th
    Legislature, First Called Session, Is hereby
    reappropriated for the identical purpose for
    the biennium starting for September 1, 1963."
               Article 10 of Vernon's Civil Statutes, provides
In part:
          "The following rules shall govern In the
     construction of all civil statutory enactments:
_-




     Mr. Coke R. Stevenson, Jr., page 3 (C- 142 )


               .   .   .

               4. The singular and plural number shall
          each Include the other, unless otherwise ex-
          pressly provided."
               In view of the above statutory rule of construction
     and the language In the appropriation bill, as set out above,
     it Is the opinion of this office, that the Legislature intended
     the term "International Port of Entry at El Paso" to encompass
     the three actual Ports of Entry in that city. It follows,
     therefore, that the sum appropriated to the Texas Liquor Con-
     trol Board by the Legislature was Intended for the construction
     of a revenue collection station or stations at the Ysleta,
     Sante Fe Street, or Cordova Port of Entry. When the approp-
     riation was made in 1961 and again when it was renewed In
     1963, the Legislature must have foreseen that the Ysleta
     and Cordova facilities would soon be unavailable to the Texas
     Liquor Control Board and Intended the appropriation to defray
     the costs of the new stations.

                           SUMMARY
               Under the 1963 appropriations bill, the
          Liquor Control Board Is authorized to construct
          two collection booths in the City of El Paso,
          one at the Ysleta Port of Entry and one at the
          Cordova Port of Entry.
                                        Yours very truly,
                                        WAGGONER CARR
                                        Attorney General

                                        ByYh         yY-+=
     JGN:mkh                               Jack G. Norwood
                                           Assistant
     APPROVED:
     OPINION COMMITTEE
     W. V. Geppert, Chairman
     Linward Shivers
     Bradv Coleman
     Ben harrison
     Pat Bailey
     APPROVED FOR THE ATTORNEY GENERAL
     BY: Stanton Stone
                                -697-